Citation Nr: 1812753	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  15-07 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Cruz, Associate Counsel


INTRODUCTION


The Veteran served on active duty from April 1964 to April 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that a statement of the case (SOC) was originally issued in October 2013.  However, it was sent to an incorrect address.  In January 2015, the Veteran's representative became aware of the error and contacted the RO.  The failure to timely file a substantive appeal is therefore excused, and the original claim is found to be open and pending.  The Veteran is not prejudiced by this determination, as the RO had already proceeded to re-issue the SOC and continue the appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is required as another theory of entitlement has been put forth.  The Veteran contends that his hearing loss is secondary to his diabetes mellitus, type II, to include his medication.  He submitted two printouts from WebMD and eMedicineHealth as evidence of a possible link.  The Board finds an addendum opinion is needed to address this issue.  10/1/2013 Correspondence; 4/23/2015 Correspondence; 4/30/2015 VA 646 Statement of Accredited Representative in Appealed Case.

Further, while the May 2012 VA examiner did record the Veteran's history of noise exposure in-service, it was not directly addressed in the rationale.  The examiner only addressed the entrance and discharge hearing evaluations.  Another opinion should be sought that directly addresses this issue of noise exposure related to the Veteran's military occupation specialty as a radar operator in the artillery unit. 

Additionally, the Veteran's representative also contends that the Veteran's separation examination information is false and that the Veteran never had a separation examination.  Further development for personnel records was requested.  In this regard, the Board has no reason to question the validity of the official records.  The representative puts forth that the information in the work and family history is different from the entrance and separation examinations.  However, the Board notes that the difference is due to the Veteran adding his then wife, rather than his mother, as next of kin in the separation examination.  Additionally, the Board cannot explain why the Veteran provided a different occupation, but the rest of the identifying information, including name, date and place of birth, and home address are the same.  The Veteran's representative also questioned the validity of an undated PC Form 41.  Again, there is no reason to believe that the document, though undated, is not authentic.  Also in the records are other tests on the date of the separation examination, including a cardiolipin microflocculation test and a chest examination.  There is otherwise no competent evidence that the documents are not referring to the Veteran.  Further development in this regard is not likely to aid the Veteran in his claim.  10/19/2015 STR-Medical, at 6-9, 12-15, 24-25; 5/30/2017 Appellate Brief.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the Veteran's claim file all outstanding VA treatment records.  

2. After associating any VA records and incorporating them into the claims file, schedule the Veteran for a VA audiological examination and have the claims file available for the examiner.  If the Veteran fails to report, forward the claim file to an appropriately qualified clinician, to answer the questions below.  The examiner/clinician should provide an opinion on the following: 

a. Is the Veteran's current bilateral hearing loss disability, to include as noted on the May 2012 VA examination, at least as likely as not (50 percent or greater probability) related to active service? 

In formulating this opinion, consider all lay and medical evidence, including his military MOS as a radar operator in the artillery unit.

b. Is it at least as likely as not (i.e., probability of 
50 percent) that the Veteran's bilateral hearing loss was (1) caused and/or (2) aggravated by his service-connected diabetes mellitus.

The examiner should provide an opinion as to the questions of both causation and aggravation.  If the examiner finds that bilateral hearing loss was aggravated by a service-connected disability, he/she should determine, if possible, to what extent it was aggravated beyond the natural progression of the disorder.  The examiner should also consider the medical information that the Veteran has submitted in support of his claim.

A comprehensive rationale is to accompany any opinion provided.

3. After completion of the above actions, readjudicate the issues on appeal.  If any benefit sought remains denied, then furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).


